DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second biasing mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stahl US 370,983.
Regarding claim 1, Stahl discloses a releasable catch comprising a body having a first elongate portion (A) and a second elongate portion (B), the first and second elongate portions being engaged with one another at a pivot region (Stahl, Figure 2) and pivotable relative to one another about the pivot region between an open configuration in which the second elongate portion contacts the first elongate portion at a first contact location to define a first closed aperture (Stahl, Figure 2) adjacent the pivot region and a second open aperture (Stahl, Figure 2) distal to the pivot region, and a closed configuration (Stahl, Figure 1) in which the second elongate portion also engages the first elongate portion at a second contact location (at a) along its length and close the second aperture distal to the pivot region, and wherein the second elongate member is biased in a direction towards the second contact location so as to bias the catch in the closed configuration (Stahl, page 1: lines 34-38).
Regarding claim 4, Stahl further discloses the catch comprising a first biasing mechanism (d) located adjacent the pivot region and arranged to bias the catch in the closed configuration.
Regarding claim 5, Stahl further discloses the second elongate portion extends beyond the first contact location in a direction away from the second contact location to provide an engagement portion operable to receive a pull tab (Stahl, Figure 2).
Regarding claim 6, Stahl further discloses a pull tab (C) engaged with the engagement portion. 
Regarding claim 7, Stahl further discloses wherein either or both of the first and second elongate portions are non-linear (Stahl, Figure 1).
Regarding claim 8, Stahl further discloses the first elongate portion comprises a first end region located adjacent the pivot region and a second end region located distal to the first end region (Stahl, Figure 1).
Regarding claim 9, Stahl further discloses the second end region of the first elongate portion comprises an abutment to prevent pivoting of the second elongate portion beyond the second end region of the first elongate portion (adjacent a) (Stahl, Figure 2).
Regarding claim 10, Stahl further discloses the first elongate portion may further comprise a ramp located adjacent the abutment and extending in a direction towards the first contact location (Stahl is capable of performing the functional limitations of this claim).
Regarding claim 11, Stahl further discloses the first and second elongate portions define an angle adjacent the pivot region and wherein the angle is increased as the catch is moved from an open configuration and a closed configuration (Stahl, page 1: lines 39-51).
Regarding claim 12, Stahl further discloses the second elongate portion extends beyond the first contact P315OPC004location in a direction away from the abutment of the first elongate portion (in that the second elongate portion extends towards C).
Regarding claim 13, Stahl further discloses in the closed configuration, the abutment of the first elongate portion extends beyond the second contact location in a direction away from the second closed aperture (Stahl, Figure 2).
Regarding claim 14, Stahl further discloses the abutment extends beyond the second contact location to form a projecting hook member (Stahl, Figure 2).
Regarding claim 15, Stahl further discloses an attachment portion (f) located on the distal side of the pivot region to the abutment of the first elongate portion.

Claim(s) 1, 5-15 and 17is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le Noach US 5,820,181.
Regarding claim 1, Le Noach discloses a releasable catch comprising a body having a first elongate portion (2) and a second elongate portion (5), the first and second elongate portions being engaged with one another at a pivot region (at 6) and pivotable relative to one another about the pivot region between an open configuration in which the second elongate portion contacts the first elongate portion at a first contact location to define a first closed aperture (Le Noach, Figure 1) adjacent the pivot region and a second open aperture (Le Noach, Figure 1) distal to the pivot region, and a closed configuration in which the second elongate portion also engages the first elongate portion at a second contact location (at 30) along its length and close the second aperture distal to the pivot region, and wherein the second elongate member is biased in a direction towards the second contact location so as to bias (31) the catch in the closed configuration (Le Noach, column 4: lines 9-16).
Regarding claim 5, Le Noach further discloses the second elongate portion extends beyond the first contact location in a direction away from the second contact location to provide an engagement portion operable to receive a pull tab (Le Noach, Figure 7).
Regarding claim 6, Le Noach further discloses a pull tab (Le Noach, Figure 7) engaged with the engagement portion. 
Regarding claim 7, Le Noach further discloses wherein either or both of the first and second elongate portions are non-linear (Le Noach, Figure 7).
Regarding claim 8, Le Noach further discloses the first elongate portion comprises a first end region located adjacent the pivot region and a second end region located distal to the first end region (Le Noach, Figure 7).
Regarding claim 9, Le Noach further discloses the second end region of the first elongate portion comprises an abutment to prevent pivoting of the second elongate portion beyond the second end region of the first elongate portion (Le Noach, Figure 7).
Regarding claim 10, Le Noach further discloses the first elongate portion may further comprise a ramp located adjacent the abutment and extending in a direction towards the first contact location (Le Noach is capable of performing the functional limitations of this claim).
Regarding claim 11, Le Noach further discloses the first and second elongate portions define an angle adjacent the pivot region and wherein the angle is increased as the catch is moved from an open configuration and a closed configuration (Le Noach, Figures 7 and 8).
Regarding claim 12, Le Noach further discloses the second elongate portion extends beyond the first contact P315OPC004location in a direction away from the abutment of the first elongate portion (Le Noach, Figure 8).
Regarding claim 13, Le Noach further discloses in the closed configuration, the abutment of the first elongate portion extends beyond the second contact location in a direction away from the second closed aperture (Le Noach, Figures 7 and 8).
Regarding claim 14, Le Noach further discloses the abutment extends beyond the second contact location to form a projecting hook member (Le Noach, Figure 7).
Regarding claim 15, Le Noach further discloses an attachment portion (11) located on the distal side of the pivot region to the abutment of the first elongate portion.
Regarding claim 17, Le Noach discloses a dog lead comprising an elongate flexible portion (14) engaged with a releasable catch according to claim 1 (as discussed above). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Cardarelli et al US 8,327,788 does not disclose the claimed invention in which the second elongate portion also engages the first elongate portion at a second contact location along its length.
The prior art does not disclose or suggest the claimed releasable catch having first and second apertures, the second elongate member being biasing, with the second elongate member comprising a spring steel wire. 
Claims 2, 3, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,327,788; US 4,751,892; US 4,621,851.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642